Citation Nr: 0921886	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  00-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for muscle 
strain and tendonitis of the left knee.

REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1971 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2000, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In January 2004, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.

In December 2004 and in January 2008, the Board remanded the 
case for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

In statements in January 2004 and in August 2006, the Veteran 
raised a claim for increase for posttraumatic stress disorder 
and a claim for a total rating disability for compensation 
based on individual unemployability, which are referred to 
the RO for appropriate action.  Additionally, the record 
raises a claim of service connection for osteoarthritis and 
meniscal tears the left knee, which are also referred to the 
RO for appropriate action.  


FINDING OF FACT

The muscle strain and tendonitis of the left knee is 
manifested by no more than moderate muscle impairment with 
flexion to 50 degrees and extension to 0 degrees without 
instability.




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for muscle 
strain and tendonitis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 &. Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261; 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The initial rating decision in March 2000 by the RO, denying 
to a disability rating higher than 10 percent for muscle 
strain and tendonitis of the left knee, preceded the 
enactment of the VCAA.  As the VCAA notice was not mandated 
at the time of the initial rating decision in March 2000, the 
RO did not err in not providing such notice, but the Veteran 
does have the right to VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Post-adjudication VCAA notice was provided by letters, dated 
in March 2006 and in February 2008.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence indicating an increase in severity 
and the effect that the worsening had on employment and daily 
life.  

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any nonfederal records on his behalf.  The notice 
included the provisions for the effective date of the claim 
and for the degree of disability assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim for increase was readjudicated as evidenced by the 
supplemental statement of the case, dated in March 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

As for the omission of the general notice of the criteria of 
the Diagnostic Codes under which the claimant is rated, at 
this stage of the appeal, when the Veteran already has notice 
of the rating criteria as provided in the statement of the 
case dated in April 2000, and by supplemental statements of 
the case, dated in February 2001 and March 2009, a reasonable 
person could be expected to understand from the notice what 
the criteria were for rating the disability and further 
notice of the exact same information would not aid in 
substantiating the claim.  

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  Because VA provided the Veteran with reasonable 
notice of how to obtain a higher rating, the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the administrative appellate proceeding 
rendered the limited VCAA notice error non-prejudicial as the 
error did not affect the essential fairness of the 
adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records.  The 
Veteran was afforded VA examinations.  As the Veteran has not 
identified any additional evidence pertinent to the claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a January 1985 rating decision, the RO granted service 
connection for strain of the medial head of the left 
gastrocnemius and assigned a noncompensable evaluation under 
Diagnostic Code 5311.  The rating was increased to 10 percent 
by a rating decision in September 1986, following a July 1986 
compensation examination which resulted in the diagnostic 
impression of tendonitis.  The 10 percent rating has remained 
in effect ever since.  In August 1999, the Veteran submitted 
the current claim for a rating higher than 10 percent for 
muscle strain and tendonitis of the left knee.

On VA examination in September 1999, the Veteran complained 
of pain in the knee.  The Veteran's gait was normal, he could 
squat, and walk on his heels and toes.  The left knee had 
full extension and 140 degrees of flexion.  He had no 
quadriceps atrophy, retropatellar crepitation, patellar 
instability, swelling or effusion.  His ligaments were 
stable.  X-rays of the left knee revealed no objective 
evidence of pathology.   



VA records show that in 2000 the Veteran complaints of left 
knee pain and he used of a cane for ambulation.  In March 
2001, there was full range of motion with pain. In August 
2002, the Veteran was seen for internal derangement of the 
left knee.  He was referred for a knee brace.  In August 
2003, the Veteran had full range of motion without swelling, 
deformity, increased warmth or erythema.  No effusion was 
present.  X-rays revealed no abnormality.  In July 2004, the 
Veteran complained of left knee pain, occasional catching and 
locking, and instability.  The Veteran walked with a cane.  
X-rays were unremarkable.  The ligaments were stable with no 
effusion.  In September 2004, X-rays revealed no evidence of 
fracture or dislocation.  There were mild degenerative 
changes in the knee with minimal joint effusion.  In January 
2005, X-rays showed mild arthrosis.  

In statements and at hearings in August 2000 and in January 
2004, the Veteran complained of constant left knee pain and 
swelling.  He stated that his knee gave way on a weekly basis 
and caused him to fall.  The Veteran had difficulty going up 
and down stairs, sitting, and getting up.  

On VA examination in November 2006, the Veteran complained of 
knee pain along with weekly episodes of locking and giving 
way.  He also complained of flare-ups of pain.  There was no 
history of left knee dislocation or surgery.  He did have an 
injection once.  The Veteran used a cane and a knee splint.  
There was no objective evidence of tenderness in the anterior 
area of the left knee.  There were no areas of localized 
tenderness.  The Veteran complained of pain in the popliteal 
area with movement of the knee.  The examiner noted that the 
Veteran was uncooperative during testing of the range of 
motion studies and attempts at movement were met with great 
resistance.  Flexion was to 80 degrees and extension was 
full.  The examiner was unable to estimate limitation of 
function during flare-ups without resorting to speculation.  
Stability testing, including Lachman, McMurray and drawer 
tests, were normal and there was no instability of the knee.  
An MRI revealed effusion of the left knee joint.  The 
diagnosis was arthritis of the knee and joint effusion and 
meniscus derangement.  



On VA examination in November 2008, the Veteran complained of 
constant left knee pain with intermittent swelling.  He 
described difficulty getting out of bed, standing, or walking 
due to pain.  He stated the he has been unable to work since 
1994 due to the left knee disability and the service-
connected posttraumatic stress disorder.  The Veteran walked 
with a slight limp on the left.  He used a cane for 
ambulation.  Flexion of the left knee was to 65 degrees, and 
he had zero degrees of extension.  No additional limitation 
of motion after repetitive movement and the pain was 
characterized as constant rather  than flare-ups.  The 
Veteran complained of pain throughout range of motion.  He 
demonstrated guarding throughout range of motion.  The 
Veteran had tenderness to palpitation in the popliteal 
region.  There was no ligamentous instability.  

The examiner referred to joint effusion by MRIs in November 
2006 and in September 2007.  In May 2008, the diagnosis was 
strain of the medial head of the left gastrocnemius with 
tendonitis of the left knee.  

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The service-connected muscle strain and tendonitis of the 
left knee is rated under the criteria for evaluating muscle 
injuries contained in 38 C.F.R. § 4.73, Diagnostic Code 5311.  
Under Diagnostic Code 5311, injury to Muscle Group XI, which 
are the posterior and lateral crural muscles, and muscles of 
the calf: (1) triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris, which involve propulsion, plantar 
flexion of foot (1); stabilization of the arch (2, 3); 
flexion of toes (4, 5); and flexion of knee (6). The 
criterion for the next higher rating, 20 percent, is 
moderately severe muscle impairment. 

Other applicable Diagnostic Codes are Diagnostic Codes 5257, 
5260 and 5261. 

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent sublaxation or lateral 
instability.  The criteria for a 20 percent are moderate 
recurrent sublaxation or lateral instability.  

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is rated noncompensable or zero percent, flexion 
limited to 45 degrees is rated 10 percent, and flexion 
limited to 30 degrees is rated 20 percent. 

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable or zero percent.  Extension limited 
to 10 degrees is 10 percent disabling. 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Analysis

There is no evidence that either the strength or endurance of 
the gastrocnemius muscle is more than moderately disabling.  
Although on VA examination in November 2006, the Veteran 
complained of pain with movement of the knee, and on VA 
examination in November 2008, the examiner noted tenderness 
to, the Veteran was able to walk, although with a slight limp 
and the use of a cane. Additionally, the evidence does not 
demonstrate actual impairment or atrophy associated with the 
muscles of Muscle Group XI.    

As the muscles involved affect flexion of the knee and as 
flexion of the left knee is at least to 50 degrees with pain 
and on VA examination in November 2008 the examiner noted no 
additional limitation of motion after repetitive movement, 
moderately severe muscle impairment under Diagnostic Code 
5311 is not demonstrated.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5260, the criteria for the next higher 
rating of 20 percent, requires flexion limited to 30 degrees, 
and throughout the appeal period the Veteran has demonstrated 
at least 50 degrees of flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Moreover, while the Veteran's left 
knee does reflect limitation of flexion, any loss of flexion 
is compensated for in the 10 percent rating under 38 C.F.R. § 
4.73, Diagnostic Code 5311.  (The Board notes that Muscle 
Group XI is involved in flexion of the knee.  Diagnostic Code 
5311.).  Thus, a separate rating for loss of flexion is 
prohibited as pyramiding.  38 C.F.R. § 4.14. 

Muscle Group XI is not involved in extension of the knee.  As 
such, the manifestations of the Veteran's muscle injuries do 
not include any limitation of extension of the right knee.  
The evidence of record shows that the Veteran has full 
extension of the left knee, which does not more nearly 
approximate limitation of extension to 10 degrees and the 
additional functional loss due to pain does not warrant a 
separate rating for limitation of extension because pain is 
already encompassed in the rating for limitation of flexion 
under 38 C.F.R. § 4.73, Diagnostic Code 5311, and rating the 
same manifestation under a different Diagnostic Code would be 
pyramiding, which is not permissible under 38 C.F.R. § 4.14.

The Board considered if the Veteran's left knee disability 
could be rated under Diagnostic Code 5257 based on recurrent 
subluxation or lateral instability.  In statements and at 
hearings in August 2000 and in January 2004, the Veteran 
stated that his knee gave way on a weekly basis and caused 
him to fall.  However, on VA examination in September 1999, 
the examiner noted no patellar instability, swelling or 
effusion, and the ligaments were stable.  On VA examination 
in November 2006, stability testing, including Lachman, 
McMurray and drawer tests, were normal and there was no 
instability of the knee.  On VA examination in November 2008, 
there was no ligamentous instability.  Therefore, absent 
objective evidence of instability, the Veteran is not 
entitled to a separate rating under Diagnostic Code 5257.  

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for more severe symptoms of functional limitation.  
As the disability picture is contemplated by the Rating 
Schedule, the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

A disability rating higher than 10 percent for muscle strain 
and tendonitis of the left knee is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


